OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court reversing an order of the Board of Liquor Control affirming that of the Department denying the applicant, Luther J. Mullins, a D-2 liquor permit. The question presented is whether, upon objection of the authorities in control of a library within 500 feet of the permit premises, to wit, 50 feet from the nearest point, and a showing that a large number of children use the library and would be required to pass the premises, the order is supported by “substantial, reliable and probative evidence.” (Sec. 154-73 GC.) This question has been answered by this Court in the affirmative upon very similar facts on three different occasions, in the unreported cases of Kroger Co. v. Board of Liquor Control, No. 4921, Godic v. Board of Liquor Control, No. 4897, and Hermelin v. Board of Liquor Control, No. 4893. (OA 73 Abs 397.) These cases were decided on June 3, 1953, and after the effective date of §154-73 GC. Hence, there has been no change in the degree of proof required by statute. We adhere to the legal principles pronounced in the cited cases and reasons therefor, and hold that the order is supported by evidence that is substantial, reliable and probative.
The judgment will be reversed and the order of the Board affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.